Citation Nr: 1540492	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to higher initial disability ratings for residuals of right knee anterior cruciate ligament reconstruction, evaluated as 0 percent disabling prior to March 6, 2012, and as 10 percent disability thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to February 1994.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the RO that granted service connection for residuals of right knee anterior cruciate ligament reconstruction, evaluated as 0 percent disabling effective October 25, 2007.  The Veteran timely appealed for a higher initial rating.

In April 2012, the RO increased the disability evaluation to 10 percent for residuals of right knee anterior cruciate ligament reconstruction, effective March 6, 2012.  Because higher evaluations are available for the right knee disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2012, the Veteran testified during a hearing before the undersigned at the RO.  In October 2012, the Board remanded the matters for additional development.  
The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Board also notes that, in April 2012, the RO granted service connection for Achilles tendonitis of each ankle, which is a substantial grant of the benefit sought.  Those matters are no longer in appellate status.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for residuals of cold injury of the right knee has been raised by the record in an April 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period, the Veteran's residuals of right knee anterior cruciate ligament reconstruction have been manifested by complaints of pain, tenderness of the medial joint line, X-ray evidence of effusion in the joint, and frequent episodes of buckling and pain and stiffness; functional instability, limited flexion to 15 degrees or worse, or limited extension have not been demonstrated.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no higher, for residuals of right knee anterior cruciate ligament reconstruction are met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of joint pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Service connection has been established for residuals of right knee anterior cruciate ligament reconstruction.  The Veteran's right knee disability is rated under Diagnostic Code 5260 as 0 percent disabling prior to March 6, 2012, based on evidence showing mild limited flexion; and as 10 percent disabling thereafter, based on evidence showing painful motion.

Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his right knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  As the Veteran has not had a knee replacement, this code is inapplicable.   

Evaluation

Historically, the Veteran reported that he slipped while going downstairs and twisted his right knee in active service.  Subsequently, he was diagnosed with anterior cruciate ligament deficit and underwent arthroscopy/reconstruction in August 1993.  Follow-up records in October 1993 revealed trace effusion and mild atrophy. The Veteran reported some pain with running and cold weather in January 1994.  Records show complaints of right knee pain with walking in May 2000; at that time he denied catching, locking, and giving way of the right knee.  The Veteran reported having right knee pain for three years.  Examination at the time 

revealed no redness, swelling, or self-treatment; X-rays taken were normal.  Examination in July 2000 revealed full range of motion of all joints, and revealed a bony mass located over the tibial tuberosity of the right knee.  Deep tendon reflexes at the knees were equal bilaterally and 2+.  In July 2007, the Veteran reported having intermittent pain in his right knee in winter time.

A March 2008 VA examiner noted that the Veteran had gradual onset of his pain in the right knee from marching and running, and that he had a reconstruction of the knee in 1993.  Follow-up records confirm that he had right knee pain in cold weather.  The Veteran reportedly used a heating pad and a brace in cold weather or with increased activity.  His right knee swelled when the weather was cold, and he had some stiffness.  He reported a sensation of the knee locking up, and that he had to massage it to loosen up the knee.  The Veteran also reported a sensation of the knee giving way occasionally, when he stood for more than 45 minutes in one place.  His right knee bothered him after sitting from eight to ten minutes with the knee bent under him, such as in a movie theater.  The examiner noted that the Veteran sat in the examination room with both knees extended in front of him.  Walking more than a mile bothered his knee, and he had more difficulty going up stairs than down.  Driving more than 45 minutes bothered his knee.  The Veteran also reported flare-ups, depending on the severity of the weather change, when he was out in the cold; this occurred several times a year, and lasted about one day.  

Examination of the right knee in March 2008 revealed small arthroscopic scars that were difficult to see, and were flat and non-tender.  Range of motion of the right knee was to 135 degrees on flexion, and to 0 degrees on extension.  Some discomfort was noted at the end range of motion.  The Veteran declined doing any kind of squats, which he stated would greatly increase his knee pain.  Examination revealed slight effusion on the medial side of the right knee, which was tender to palpation.  There was no tenderness elsewhere in the knee.  Both knees were stable to McMurray and Drawer sign.  Crepitus was noted, worse on the left.  The Veteran's gait was normal.  X-rays revealed no fracture or osteoarthritis of the right knee.  There may be a very small joint effusion.  The examiner diagnosed strain with status-post anterior cruciate ligament reconstruction and surgery, healed and stable, with mild limitations in motion and limitations in function and discomfort.  The examiner noted that the Veteran had complained of pain prior to his service discharge, and had been treated for right knee pain since leaving active service. 

In May 2008, the Veteran reported that he experienced near-constant pain in the right knee joint region.  He also reported occasionally experiencing sharp pain going down his right leg, resulting in his right knee "buckling."  Routinely, his right knee was extremely swollen at the end of the day.  His ability to walk was significantly impaired, and he had great trouble climbing stairs.  The Veteran reported that he was unable to squat or kneel, and that his right knee would pop and grind.
  
Clinical evaluation of the right knee in January 2009 revealed no erythema, edema, or increased warmth bilaterally; and no pain with palpation bilaterally.  There was a mild pop, but no bony crepitance with flexion and extension of the right knee.  

Examination in March 2012 revealed current symptoms of pain of an achy type occurring two-to-three times per week; and the average pain level was 6-to-7, on a 10-point scale.  Pain was constant and located on the medial and lateral aspect of the knee.  The Veteran took medication and the pain resolved within thirty minutes.  He reported stiffness and swelling, but no locking and no instability.  Flare-ups during the last year occurred once per month, on average; and pain increased to a 9, and lasted from one-to-two hours.  He avoided weight-bearing during flare-ups.  Range of motion of the right knee was to 140 degrees on flexion, with pain from 120 degrees; and to 0 degrees on extension.  There was additional limited flexion on repetitive use testing.  The examiner noted the contributing factors of functional loss of the right knee were weakened movement and pain on movement.  There was pain to palpation of the joint line.  Muscle strength testing and joint stability testing were normal.  The examiner noted that the Veteran regularly used a knee brace.  

In August 2012, the Veteran testified that he still had right knee pain; and that his knee gave way at times and he wore a knee brace.  He testified that he had difficulties going up stairs, and had problems walking.  He testified that he had sensations in winter time like "someone is sticking ... needles" in his right knee.  He testified that his right knee would be inflamed. 

Following the Board's October 2012 remand, the Veteran underwent a VA examination in December 2012.  The examiner reviewed the Veteran's medical history, and the Veteran reported flare-ups of pain.  Range of motion of the right knee was to 125 degrees on flexion, with pain from 120 degrees; and to 0 degrees on extension.  There was additional limited flexion on repetitive use testing.  Contributing factors of functional loss of the right knee included less movement than normal, and weakened movement.  Muscle strength testing was normal.  The examiner also noted tenderness to palpation on medial and lateral side of patella at joint line, and slight hypertrophy of superolateral right patellar pole.  There was slight catch when returning to extension from flexion at 40 degrees of flexion.

Here, throughout the rating period, there is no indication that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a 10 percent disability rating under either Diagnostic Codes 5260 or 5261.  The Board also notes that there is no X-ray evidence of degenerative joint disease of the Veteran's right knee.

Referable to Diagnostic Code 5260, the Veteran has been reported able to achieve predominantly at least 125 degrees of flexion.  However, when considering functional loss, examiners noted further limited flexion to 120 degrees due to pain.  Even still, a compensable rating of 10 percent requires flexion limited to 45 degrees.  Thus, a rating under this code is not warranted.

Referable to Diagnostic Code 5261, the Veteran's limitation of extension has predominantly been to 0 degrees.  No examiner noted any decrease in extension due to pain.  The criteria for an increased evaluation under Diagnostic Code 5261 are not met or approximated. The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more.  Thus, a rating under this code is not warranted.  

Moreover, no examiner has found objective evidence of instability of the right knee at any time to warrant a separate compensable rating under Diagnostic Code 5257.  Nor has the Veteran described incapacitating episodes.  As noted above, the Board has considered the Veteran's lay reports of having constant pain and intermittent flare-ups, and that his knee "gives way;" however, in determining whether a separate evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of incapacitating episodes, recurrent subluxation, or patellar dislocation.  Slight, moderate, or severe instability of the right knee is not demonstrated to warrant a separate rating under Diagnostic Code 5257.

In this case, the Veteran has reported frequent buckling of the right knee, as well as pain and stiffness.  The Board finds that the primary manifestations of buckling and stiffness, which, for rating purposes, are equivalent to frequent locking, are best evaluated under Diagnostic Code 5258.  Given the Veteran's complaints of near-constant pain, buckling, and swelling of the knee; and X-ray evidence of effusion in the joint, the Board finds the evidence meets the criteria for a 20 percent disability rating under Diagnostic Code 5258 throughout the rating period.

Because both Diagnostic Codes 5258 and 5259 pertain to cartilage impairment symptoms of the knee, assignment of a separate rating under each code is prohibited by the rule against pyramiding, as symptoms would be overlapping. 

There also is no objective evidence of malunion or nonunion of the tibia and fibula to warrant an increased evaluation under Diagnostic Code 5262.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed some additional limitation of motion due to pain.  The newly assigned 20 percent disability rating under Diagnostic Code 5258 adequately compensates the Veteran's symptoms of pain due to buckling, stiffness, and effusion in the joint.  Therefore, the rating is sufficient.  As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than a 20 percent disability rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Therefore, the remaining codes for knee disabilities are not applicable.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's residuals of right knee anterior cruciate ligament reconstruction are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for knee disabilities.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board finds that the evidence supports the award of an initial 20 percent, but no higher, disability rating for residuals of right knee anterior cruciate ligament reconstruction throughout the rating period.  Hence, staged rating is not appropriate.


ORDER

An initial 20 percent disability rating for residuals of right knee anterior cruciate ligament reconstruction is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

The Board notes that, in an April 2012 rating decision, the RO assigned two separate 10 percent disability ratings for Achilles tendonitis of each ankle.  These schedular ratings are pertinent to the Veteran's claim for a TDIU.  

A TDIU may be assigned where the combined rating for the Veteran service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, service connection is currently in effect for residuals of right knee anterior cruciate ligament reconstruction, rated as 20 percent disabling; for residuals of cold weather injury of third and fourth fingertips of right hand, rated as 10 percent disabling; for residuals of cold injury to third, fourth, and fifth fingertips of left hand, rated as 10 percent disabling; for Achilles tendonitis of right ankle, rated as 10 percent disabling; and for Achilles tendonitis of left ankle, rated as 10 percent disabling.  The combined disability rating, effective March 6, 2012, is 50 percent.

While the Veteran does not meet the schedular criteria for a TDIU, there is evidence that calls into question the Veteran's ability to secure or follow substantially gainful employment due to his service-connected disabilities, including the right knee disability that was also on appeal.

Furthermore, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

A Veteran's education and work experience are relevant to the issue of entitlement to a TDIU.  Specifically, the Federal Circuit stated that it was within VA's discretion to determine whether a vocational assessment is required based on "the facts of a particular case."  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  Here, the Veteran has not completed a VA Form 21-8940, and he should.

Based on review of the record on appeal, the Veteran last worked as a contractor in March 2010, which was mostly a desk-type job.  His level of education and any additional training is not of record.

Upon remand, at a minimum, an examination and/or vocational assessment is required to obtain an opinion that addresses the Veteran's educational and vocational skills in relation to his ability to perform sedentary employment and/or light duty work. 
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU. This letter should specifically request that the Veteran submit a Veteran's Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940. 

2.  Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

The examiner should interview the Veteran as to his employment and education history.  In proffering an opinion, the examiner should address the Veteran's functional limitations due to his service-connected disabilities, jointly-(i.e., residuals of right knee anterior cruciate ligament reconstruction, residuals of cold weather injury of third and fourth fingertips of right hand, residuals of cold injury to third and fourth and fifth fingertips of left hand, Achilles tendonitis of right ankle, and Achilles tendonitis of left ankle), as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. The examiner should set forth a rationale for the conclusions reached.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal-taking into consideration provisions of 38 C.F.R. § 4.16(b) for submission of the claim for TDIU to the Director, Compensation and Pension Service.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


